DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 7 and 8 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 2148865.
Re-claim 1, FR ‘865 discloses in figure 10 a superimposed opposing wave spring, comprising: a plurality of superimposed-layer wave spring units, each layer in each superimposed-layer wave spring unit is formed by spirally bending around an axis into a wave shape, waveforms of the respective layers in each superimposed-layer wave spring unit are arranged to overlap each other; at least one connection spring part 17a, which connects two adjacent superimposed-layer wave spring units that are stacked one above the other, so that the two adjacent superimposed-layer wave spring units respectively have a first wave trough and a second wave crest that are abutting each other with opposing apexes (such as at points 17 and 17a), and respectively have a first wave crest and a second wave trough that are arranged across from each other in an upper position and a lower position.
Re-claim 9, the wave shape is sinusoidal.
Re-claim 10, each layer of each superimposed layer spring unit comprises at least two sine waves.
Claim(s) 1, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2,982,323 to Vossloh et al.
Re-claim 1, Vossloh et al. disclose a superimposed opposing wave spring, comprising: a plurality of superimposed-layer wave spring units, each layer in each superimposed-layer wave spring unit is formed by spirally bending around an axis into a wave shape, waveforms of the respective layers in each superimposed-layer wave spring unit are arranged to overlap each other; at least one connection spring part (such as A/G, B/L or E/E’), which connects two adjacent superimposed-layer wave spring units that are stacked one above the other, so that the two adjacent superimposed-layer wave spring units respectively have a first wave trough and a second wave crest that are abutting each other with opposing apexes, and respectively have a first wave crest and a second wave trough that are arranged across from each other in an upper position and a lower position.
Re-claim 9, the wave shape is sinusoidal.
Re-claim 10, each layer of each superimposed layer spring unit comprises at least two sine waves.  Portions of two waves are present and overlap each other.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR ‘865 in view of JP 8-21471 to Sasuga.
FR ‘865 fails to teach the connection spring part disposed between the first wave crest and the second wave trough, which are arranged across from each other, of the two adjacent superimposed-layer wave spring units, one end of the connection spring part is connected to the first wave trough at a bottom layer of the upper superimposed-layer wave spring unit, and the other end of the connection spring part is connected to the second wave crest at a top layer of the lower superimposed-layer wave spring unit.
Sasuga teaches a wave spring with a connection part 12 that is disposed between the first wave crest and the second wave trough, which are arranged across from each other, of the two adjacent superimposed-layer wave spring units, one end of the connection spring part is connected to the first wave trough at a bottom layer of the upper superimposed-layer wave spring unit, and the other end of the connection spring part is connected to the second wave crest at a top layer of the lower superimposed-layer wave spring unit.  The connection part provides a load distribution function, thus varying the spring response.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the wave spring of FR ‘865 with a connection part of the type taught by Sasuga that extends between the first wave crest and the second wave trough, which are arranged across from each other, of the two adjacent superimposed-layer wave spring units, one end of the connection spring part is connected to the first wave trough at a bottom layer of the upper superimposed-layer wave spring unit, and the other end of the connection spring part is connected to the second wave crest at a top layer of the lower superimposed-layer wave spring unit, as this would have provided a means of modifying the spring response without sufficient effort.
Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Theuer teaches a wave spring.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
May 4, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657